Citation Nr: 1647514	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO. 12-32 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel




INTRODUCTION


The Veteran served on active duty from November 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

Effective July 18, 2016, the Veteran has been in receipt of a combined 100 percent disability rating for his service-connected disabilities. However, the current appeal period predates the combined 100 percent disability rating. Additionally, a 100 percent disability rating does not always render the issue of entitlement to a TDIU moot, and VA's duty to maximize benefits includes consideration of whether 
his disabilities establish entitlement to special monthly compensation under 
38 U.S.C.A. § 1114. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Accordingly, the issue of entitlement to a TDIU remains in appellate status. 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Since the last adjudication of the claim by the AOJ in the May 2016 Supplemental Statement of the Case, the Veteran filed for increased disability ratings for his posttraumatic stress disorder and peripheral neuropathies. The resultant VA examinations reports, as well as recent VA treatment records, were subsequently 

added to the claims file, but have not been initially reviewed by the AOJ in the context of the current appeal. While this evidence has resulted in a combined 100 percent disability rating, the current issue remains in appellate status and has not been rendered moot. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. After the passage of a reasonable period of time or upon the Veteran's response, and after undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 


Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




